Citation Nr: 1530940	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976, and from October 1990 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

In the December 2014 remand, the Board determined that a July 2014 VA examination was inadequate for purposes of adjudicating the above-captioned claim and, thus, a remand was required in order to provide the Veteran another examination.

In February 2015, the Veteran underwent another VA examination to assess the severity of his service-connected right knee degenerative joint disease.  During the examination, range of motion testing was administered.  The examiner indicated that the Veteran's range of flexion was from zero degrees to 120 degrees, while the Veteran's extension was from zero degrees to 140 degrees.  The examiner did not provide an explanation as to how the Veteran was able to extend his right leg from 140 degrees, but was limited to 120 degrees during flexion.  Additionally, the examiner determined that the Veteran experienced pain during the range of motion testing, but the examiner did not state at what point, in terms of degrees, in each motion the Veteran's pain began.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).  Moreover, the examiner stated that the stability testing of the Veteran's right knee was normal, that there was no instability.  However, the examiner indicated that the Veteran regularly used a right knee brace.  The examiner did not provide an explanation wherein the normal clinical results regarding stability were reconciled with the Veteran's use of a right knee brace.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Based on the above, the Board finds that the February 2015 VA examination is inadequate and, thus, a remand is required in order to provide the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination, to be conducted by an examiner other than the February 2015 VA examiner, to determine the current severity of his service-connected right knee degenerative joint disease.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner must ascertain whether the Veteran's right knee degenerative joint disease is manifested by instability.  If not, the examiner must reconcile the normal clinical findings, that the Veteran's right knee is stable, with the Veteran's regular use of a right knee brace.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

